 


110 HR 1430 IH: SAFE for America Act
U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1430 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2007 
Mr. Goodlatte (for himself, Ms. Herseth, Mr. Sensenbrenner, Mr. Sam Johnson of Texas, Mr. Gallegly, Mr. Issa, Mr. Linder, Mr. King of Iowa, Mr. Kline of Minnesota, Mr. Cantor, Mr. David Davis of Tennessee, Mr. Akin, Mr. Weldon of Florida, Mr. Gingrey, Mr. Conaway, Mr. Shadegg, Mr. Wilson of South Carolina, Mr. Goode, Mr. Boucher, Mr. Kuhl of New York, Mr. Bartlett of Maryland, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to eliminate the diversity immigrant program. 
 
 
1.Short titleThis Act may be cited as— 
(1)the Security and Fairness Enhancement for America Act of 2007; or 
(2)the SAFE for America Act. 
2.Elimination of diversity immigrant program 
(a)Worldwide level of diversity immigrantsSection 201 of the Immigration and Nationality Act (8 U.S.C. 1151) is amended— 
(1)in subsection (a)— 
(A)by inserting and at the end of paragraph (1); 
(B)by striking ; and at the end of paragraph (2) and inserting a period; and 
(C)by striking paragraph (3); and 
(2)by striking subsection (e). 
(b)Allocation of diversity immigrant visasSection 203 of such Act (8 U.S.C. 1153) is amended— 
(1)by striking subsection (c); 
(2)in subsection (d), by striking (a), (b), or (c), and inserting (a) or (b),; 
(3)in subsection (e), by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); 
(4)in subsection (f), by striking (a), (b), or (c) and inserting (a) or (b); and 
(5)in subsection (g), by striking (a), (b), and (c) and inserting (a) and (b). 
(c)Procedure for granting immigrant statusSection 204 of such Act (8 U.S.C. 1154) is amended— 
(1)by striking subsection (a)(1)(I); and 
(2)in subsection (e), by striking (a), (b), or (c) and inserting (a) or (b). 
(d)Effective dateThe amendments made by this section shall take effect on October 1, 2007. 
 
